DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	2.	The amendment filed 4/8/21 have been entered.  Clams 7-11 remain withdrawn from consideration.  Claim 15 and 17 have been cancelled and claim 20 has been added.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 2-6, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaves (US 2012/0148031) and Espina et al (2010/0121157) and Jin et al (US 2015/0324080) and Hinckley (US 7,532,196).
	
5.	Regarding claim 14, Eaves shows a method, comprising: wirelessly transmitting (Figure 13A, para 37) by a medical diagnostic imaging apparatus including imaging means for imaging an inside of an object (Figure 13C, para 35, 38 – note the X-Ray imaging apparatus), screen data to a portable information terminal wirelessly communicably connected to the medical diagnostic imaging apparatus (again see Figures 13A, as well as 13B-C and note the various wireless modes in para 59), wherein the screen data is data for a display device of the portable information terminal to display an operation screen for operating the imaging means (para 58 – note the wireless display devices that display images and control functions of the medical imaging apparatus); wirelessly transmitting, to the medical diagnostic imaging apparatus by the portable information terminal, a command signal for operating the imaging means (see para 58 and 60 – note the controls to send a command signal to operate the imaging apparatus), the command signal being input through the operation screen (in para 60 there is software producing a visual interface with system configuration settings, and control settings by which the command may be input via the screen); and controlling, by the medical diagnostic imaging apparatus, the imaging means based on the received command signal (para 58 and 60, Figure 13D – the command controls the medical imaging apparatus to operate the X-Ray imaging means).  Although the portable information terminal of Eaves does display an operation screen of some sort on its display device, it may not be the operation screen based on the received screen data per se.  Espina however do show operation screen data displayed on a portable display device which is obtained wirelessly from a medical imaging apparatus (see para 22, 23, 28, and especially 26 - note that the operation screen data received from the imaging apparatus is then displayed on the portable device).  It would have been obvious to a person with ordinary skill in the art to have this in Eaves, because it would provide a convenient way by which to input commands to control the medical imaging apparatus.  Having the operation screen data come from the medical imaging apparatus would create a similar input environment at the portable display, including the button arrangement, to which the operator would be accustomed.  
Eaves shows the portable information terminal causing the display device to display a particular operation screen based on particular operation screen data which is stored to the portable information terminal in advance (note in para 60 there is software stored to the portable information terminal producing a particular visual interface with operation screen based on particular operation screen data), and which includes particular graphic data for reception of a particular operation from the operator similar to the operation accepted by an input interface (para 58 and 60 describe the software for an interface with particular graphic data to receive an operation inputted from the operator similar to that accepted by an input interface), but does not go into the details of displaying the operation screen and the particular operation screen whenever the operation screen is newly acquired.  Jin however does show the portable information terminal causing the display device to display a particular operation screen which includes particular graphic data for reception of a particular operation from an operator (Figures 2, 3, para 50, 52 – note the portable information terminal such as the mobile medical device displaying the second operation screen for receiving the particular input), the particular operation being similar to the operation accepted by an input interface (Figures 2, 3, 8-9, para 50, 52 -the particular input is related to the first input accepted by an input interface), and causing the portable information terminal to display the operation screen and the particular operation screen whenever the operation screen is newly acquired (para 50, 51, 52 – note specifically that whenever the first input display screen is newly acquired, that both the first and second display screen are displayed. This is set in advance).  It would have been obvious to a person with ordinary skill in the art to have this in Eaves, especially as modified by Espina, because it would provide a convenient way by which to input commands and related information in a medical information terminal.  
Eaves and Espina do not go into the details of the medical imaging apparatus wirelessly transmitting an updated content to the portable terminal whenever the screen data is updated to then cause the portable terminal to update the operation screen based on the updated content whenever newly receiving screen data wirelessly from the medical imaging apparatus, but Espina does show updating data (para 35) and Eaves shows that the operation for operating the imaging means may be received from an operator at the portable wireless terminal (para 58).  Jin however does show the medical imaging apparatus wirelessly transmitting an updated content to the portable terminal whenever the screen data is updated to then cause the portable terminal to update the operation screen based on the updated content whenever newly receiving screen data wirelessly from the medical imaging apparatus (see para 49 which shows the screen data update sent from one device to another.  This is accomplished wirelessly).  It would have been obvious to a person with ordinary skill in the art to have this in Eaves, especially as modified by Jin, because it would provide a convenient way to maintain the correlation between the operation screen data between the medical imaging apparatus and the portable terminal. 
Eaves and Espina and Jin do not go into the specific details that the screen data for the display device of the portable information terminal to display the operation screen comprises data representing at least one function button physically arranged on an operation button arrangement section of the medical diagnostic imaging apparatus to receive an input operation by the operator for causing the imaging means to execute a function corresponding to the at least one function button physically arranged on the operation button arrangement section of the medical diagnostic imaging apparatus, causing the particular operation screen to be based on data representing the at least one function button physically arranged on the operation button arrangement section such that the particular operation screen has graphic data to receive the input operation by the operator for causing the imaging means to execute the function corresponding to the at least one function button, but Eaves does show conveniently interacting with the screen of a portable information terminal to operate a separate apparatus (para 58 and Espina para 26 such as described above), and Espina in Figure 1 and para 44 show the example which specifies a button input for a function.  Furthermore, Hinckley shows that the screen data for the display device of the portable information terminal to display the operation screen comprises data representing at least one function button physically arranged on an operation button arrangement section of the medical diagnostic imaging apparatus to receive an input operation by the operator for causing the imaging means to execute a function corresponding to the at least one function button physically arranged on the operation button arrangement section of the medical diagnostic imaging apparatus (para 199 – note how the screen on the one mobile device mirrors the screen from the other display which may be a remote desktop display apparatus. The mirrored screen is for causing the apparatus to execute a function corresponding to what would have been executed if operated directly on the remote display apparatus itself.  See again para 199 and note this includes a button unit on the touch screen.  Note how although it is mirroring the screen from the other device, nevertheless not only does the data represent the function button physically arranged on the operation button arrangement section, but that separate inputs may be made using it and this will in effect the function execution and subsequent display based on the data inputted).  It would have been obvious to a person with ordinary skill in the art to have this mirroring ability in Eaves, especially as modified by Espina and Jin, because it would allow an operator to conveniently operate the medical imaging apparatus using the portable terminal.  

6.	Regarding claim 2, Espina et al show editing the particular operation screen in accordance with an edit instruction from the medical diagnostic imaging apparatus (para 23, 26).  Motivation to combine with Eaves such that this operation screen would then be received by the portable device is the same as that given for claim 1. 
7.	Regarding claim 3, Espina et al show the portable information terminal causing the display device to display the first operation screen which is generated based on second operation screen data useable on a panel of the medical diagnostic imaging apparatus and including a second operation screen for reception of an operation from the operator (para 24, 26, 32).  Motivation to combine with Eaves such that these operation screens would then be received by the portable device is the same as that given for claim 1.  Note that in Eaves the medical imaging apparatus and display device would have a touch screen (para 50 for example).
8.	Regarding claim 4, Espina et al show the portable information terminal causing the display device to display the first operation screen which is generated by extracting part of the second operation screen  (para 21-22, 26, 28 – note the annotation areas for example).  Motivation to combine with Eaves such that these operation screens would then be received by the portable device is the same as that given for claim 1.  

9.	Regarding claim 5, Eaves shows the portable information terminal causing the display device to simultaneously display the operation screen data and the particular operation screen data (para 58 and 60 show how particular screen data is displayed to receive the operation, as well as screen data displaying the imaging data).

10.	Regarding claim 6, Eaves shows the portable information terminal causing the display device to separately display the first operation screen and the particular operation screen (para 58 and 60 describe how although displayed simultaneously, each would be in its own separate area).  Also, Espina et al show causing the portable information terminal to separately display a first operation screen data and the particular operation screen data (para 41-44).  Motivation to combine with Eaves such that these operation screens would then be received by the portable device is the same as that given for claim 1.  

11.	Regarding claim 13, the operation accepted by the input interface of the medical imaging apparatus includes an image processing operation (Eaves Figures 7A, para 58 – see the operations to control the X-Ray image processing).

12.	Regarding claim 16, Eaves and Espina and Jin do not go into the specific details that the screen data includes data representing at least one function button arrayed on an operation screen displayed on a touch panel of the imaging apparatus, but does show conveniently interacting with the screen of a portable information terminal to operate a separate apparatus (Eaves para 58 and Espina para 26 such as described above).  Hinckley however does show screen data of a portable information terminal which includes at least one function button arrayed on an operation screen displayed on a touch panel of a separate display apparatus to conveniently operate the separate display apparatus (para 199 – note how the screen on the one mobile device mirrors the screen from the other display which may be a remote desktop display apparatus.  See again para 199 and note this includes a button unit on the touch screen).  It would have been obvious to a person with ordinary skill in the art to have this mirroring ability in Eaves, especially as modified by Espina and Jin, because it would allow an operator to conveniently operate the medical imaging apparatus using the portable terminal.  

13.	Regarding claim 18, the wirelessly transmitting, by a medical diagnostic imaging apparatus, and the wirelessly transmitting, to the medical diagnostic imaging apparatus by the portable information terminal, comprise wireless transmitting over a dedicated wireless network (see Eaves para 58 and 60 and note how the network is a dedicated wireless network configured between the apparatus and portable terminal).
14.	Regarding claim 19, Espina shows the medical diagnostic imaging apparatus may be an ultrasound diagnostic apparatus (para 36), and Jin shows this as well (para 31, 149).  It would have been obvious to a person with ordinary skill in the art to have either of their systems as the medical diagnostic apparatus in Eaves, because it would provide an efficient way to obtain medical scanning information. 
15.	Regarding claim 20, Hinckley shows displaying the function button arrayed on the operation screen displayed on the touch panel of the medical imaging apparatus	(see para 199 and note the function button).  It would have been obvious to a person with ordinary skill in the art to have this in Eaves, especially as modified by Espina and Jin, because it would allow an operator to conveniently operate the medical imaging apparatus using the portable terminal.  


16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahya et al (US 2017/0071565) shows a medical apparatus and portable device which sends wireless updates.

17.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues the feature added to claim 14, which mostly is derived from the cancelled dependent claim 17, specifically the language “a particular operation screen based on the data representing the at least one function button physically arranged on the operation button arrangement section,” but argues that Eaves and Jin do not show these features.  However, the Action uses Hinckley to show this feature, as explained above.  Furthermore, applicant argues that claim is reciting the feature, but in actuality claim 1 has been cancelled and it is assumed applicant is referring to claim 14, which recited the feature.  
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174